Citation Nr: 9902816	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-46 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for the veterans 
irregular heartbeat and history of paroxysmal 
supraventricular tachyarrhythmia, currently evaluated at 
10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from March 1980 to December 
1995.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that evaluated the 
veterans irregular heartbeat at zero percent.


REMAND

This matter was before the Board on two previous occasions.  
In the first instance, the veterans claims folder was 
transferred to the Board for appellate review in May 1997.  
However, prior to the Board rendering a decision, the veteran 
requested a personal hearing before a local hearing officer.  
Accordingly, the Board remanded the case in July 1997, and 
requested that the RO schedule a personal hearing and notify 
the veteran.  The Board is satisfied that the veterans due 
process needs were met at that time.  In the second instance, 
the Board remanded the veterans case in February 1998 for 
further development in light of revisions to the VA Schedule 
for Rating Disabilities with respect to cardiovascular 
diseases.  Subsequently, the veteran underwent a VA 
examination in May 1998.  Based on findings from that 
examination and in consideration of recent revisions to the 
regulations, the RO made a determination in a September 1997 
rating decision to continue a 10 percent rating for the 
veterans heart disease.

During the VA ray study conducted as part of the May 1998 
examination, the examiner reported normal findings.  Upon 
evaluation, the examiner recited the veterans history with 
respect to his heart disorder and ongoing cardiac 
irregularities.  Specifically, the examiner reported that 
serial cardiograms demonstrated the presence of a very rapid 
heartbeat and irregular heart rate.  The examiner noted that 
the heartbeat was totally irregular at times but was 
intermingled with normal sinus beats.  Further, the examiner 
reported aberrant premature atrial beats and an incomplete 
right bundle branch block.  With exercise, the examiner 
reported that cardiograms demonstrated 1-2 mm of J point 
depression with up sloping ST segments.  Stress test 
recording showed rapid and irregular premature beats that 
occasionally had P waves in front of them.  Additionally, the 
examiner remarked that the occasional supraventricular 
tachycardia measured as high as 380-300 beats per minute.  
The sinus rhythm was noted as normal.

In spite of the results noted above, the examination does not 
fully address the nature and severity of the veterans heart 
disease in such a way that would allow the Board to consider 
an increased rating under VA regulations.  For example, the 
examination does not adequately address possible 
symptomatology referable to Diagnostic Codes 7010, 7011, and 
7015 under 38 C.F.R. § 4.104.  (1998).  Most importantly, in 
order to afford the veteran his due process rights and extend 
to him every possible and just consideration, the Board has 
determined that the veteran is due an examination inclusive 
of more detail and information with respect to the veterans 
current heart-related symptoms and his history of 
supraventricular arrhythmia and irregular heartbeat.  

The Board regrets any delay occasioned by its action in this 
case.  However, in order to extend to the veteran every 
equitable consideration, clarification of the veterans 
current disability is required.  Accordingly, in view of the 
foregoing, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his heart 
disorder since his period of service in 
1995.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  The RO should schedule a VA 
examination by a cardiologist to 
determine the true nature and extent of 
the veterans current heart disease.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  Specifically, the RO should 
ask that the cardiologist review the 
veterans history of cardiac 
irregularities and report whether the 
veterans current symptomatology includes 
any of the following symptoms: paroxysmal 
atrial fibrillation or other 
supraventricular tachycardia and if so, 
what is the frequency of these episodes.  
Additionally, the examiner should note 
the presence of workloads of greater than 
5 MET's accompanied by such symptoms as 
dyspnea, fatigue, angina, dizziness, or 
syncope.  Also, the examiner should 
explore whether there is evidence of 
cardia hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-
ray study.

3.  The RO should then review the 
veterans claim.  All pertinent law and 
regulations should be considered.  If the 
veterans claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veterans 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
